88 N.J. 74 (1981)
438 A.2d 543
STUDENT MEMBERS OF THE PLAYCRAFTERS, AN ORGANIZATION OF TEANECK HIGH SCHOOL, RICHARD STREAN, AN INFANT BY HIS GUARDIAN, AD LITEM, MARCIA STREAN, JEREMY FEIGELSON, AN INFANT BY HIS GUARDIAN AD LITEM, MIRIAM C. FEIGELSON, PLAINTIFFS-APPELLANTS,
v.
THE BOARD OF EDUCATION OF THE TOWNSHIP OF TEANECK, AUBREY SHER, SUPERINTENDENT OF SCHOOLS OF THE TOWNSHIP OF TEANECK, AND JAMES DELANEY, PRINCIPAL OF TEANECK HIGH SCHOOL, AND NEW JERSEY STATE COMMISSIONER OF EDUCATION, FRED G. BURKE, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued November 30, 1981.
Decided December 22, 1981.
John L. Weichsel argued the cause for appellants (John L. Weichsel, attorney; John L. Weichsel and A. Gregory Auriemma, on the brief).
Robert H. Greenwood argued the cause for respondent Board of Education of the Township of Teaneck, et al. (Greenwood & Sayovitz, attorneys).
Mary Ann Burgess, Assistant Attorney General, argued the cause for respondent New Jersey State Commissioner of Education, Fred G. Burke (James R. Zazzali, Attorney General of New Jersey, attorney; Erminie L. Conley, Assistant Attorney General, of counsel).
Daniel D. Chazin submitted a brief on behalf of amici curiae The National Jewish Commission on Law and Public Affairs ("COLPA") and The American Jewish Congress (Daniel D. Chazin, attorney; Martin B. Cowan and Marc D. Stern, members of the New York Bar, of counsel).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division reported at 177 N.J. Super. 66 (1981).
*75 For affirmance  Chief Justice WILENTZ and Justices PASHMAN, CLIFFORD, SCHREIBER, HANDLER, POLLOCK and O'HERN  7.
For reversal  None.